Civilian pay; incentive awards to Government employees.^ — Plaintiff, an employee of the Air Force, received a cash incentive award for a suggestion he had submitted to the branch of the agency where he was employed. He sues to recover a like amount ($235.00) from each of several other Air Force installations which he claims have used his suggestion without paying him. Defendant moved to dismiss the petition on the ground that under 5 U.S.C. § 2123(d), plaintiff’s acceptance of the cash award amounted to an agreement that the use of the suggestion by the Government would not form the basis of any further claim upon the Government. Upon consideration of defendant’s motion, plaintiff’s opposition thereto and the briefs of the parties, the court concluded that plaintiff’s claim was barred by the section relied on by defendant, and on January 3,1964, the court ordered the petition dismissed. Plaintiff’s petition for rehearing and in the alternative for a trial, was denied on March 13, 1964.